                             United States Bankruptcy Court
                              Eastern District of Michigan

In re: GAI THI MULVILLE                                 CASE No. 18-50349
                                                        Judge: OXHOLM

      Debtors.
_____________________________/

                  Debtor’s Chapter 13 Confirmation Hearing Certificate
                                [To be completed fully]

        At the next confirmation hearing in this case, the debtor intends to: [Check ONE of
the following]

       1. Request confirmation of the debtor’s plan, because all timely objections of
       creditors and the trustee have been resolved. I have emailed to the trustee a
       proposed order confirming the plan, as required in paragraph 2 of the Chapter 13
       Case Management Order.

       2. __ Request confirmation of the debtor’s plan, even though all timely objections
       have not been resolved. I have emailed to the trustee a proposed order confirming
       the plan, as required in paragraph 2 of the Chapter 13 Case Management Order.
       The parties are at an impasse in attempting to resolve these objections despite all
       reasonable efforts. The following are: (a) the parties whose timely objections have
       not been resolved; (b) their unresolved objections; and (c) the legal and factual
       issues that must be resolved by the Court in connection with confirmation.


       3. _X_ Request an adjournment of the confirmation hearing to future date, due to
       the following good cause: The Debtor requests an adjournment to improve the pay
       history and resolve the objections to confirmation.
               Trustee’s Objections:
               1. The Trustee requests an amended Plan – The Debtor will amend.
               2. The Trustee requests verification of value – The Debtor will provide.
               3. The Trustee objects to Schedule G – The Debtor will amend.
               4. The Trustee requests a P/L Statement – The Debtor will provide.
               5. The Trustee requests the business questionnaire – The Debtor will
                  provide.
               6. The Trustee objects for failure to provide an income tax deduction – The
                  Debtor will amend if necessary.
               7. The Trustee objects to expenses – The Debtor will provide verification of
                  expenses.




  18-50349-mlo     Doc 24    Filed 10/09/18    Entered 10/09/18 15:12:58     Page 1 of 2
             Creditor:    Santander Consumer USA
             Objection: Creditor objects to the treatment of their claim – The Debtor will
             amend the Plan.

      4. ___ Dismiss the case. [The Court will construe this as a motion by the debtor to
      dismiss the case under Fed.R.Bankr.P. 1017(f)(2), and the Court will enter an order
      of dismissal and the case will be removed from the docket, unless the case was
      previously converted from Chapter 7, 11, or 12 to Chapter 13. In that event, a
      separate motion to dismiss must be filed within 10 days.]

      5. ___ Convert the case to chapter 7. [The debtor must promptly file a separate
      notice of conversion under Fed.R.Bankr.P. 1017(f)(3), and pay the filing fee for such
      notice. Such notice of conversion will cause the case to be converted without the
      entry of an order of conversion.]


_/s/ Marshall D. Schultz___
Marshall D. Schultz (P38040)
Debtor’s Attorney
29777 Telegraph Road, Ste 2203
Southfield, MI 48034
248-559-6930
marshalld.schultz@gmail.com




  18-50349-mlo    Doc 24    Filed 10/09/18    Entered 10/09/18 15:12:58      Page 2 of 2
